Scire facias against Bail.
1st. Plea surrender in court
2d. Plea surrender out of court to the sheriff in discharge, with verifications, replications, and issues on both.
Parol proof of a surrender in court, was offered, which was objected to.
The proof cannot be received, as such surrender in court is required by law to be recorded, and the only evidence is the record. And, in relation to the second plea, there should be a receipt under seal from the sheriff. The bail bond is under seal, and to discharge it there should be evidence of as high a nature, agreeably to the principles of the common law. The relaxations of this principle, by statute respecting payment, c, do not reach this case, which stands on the ground of the common law. The pleading on the first plea, is certainly wrong, — *Page 480 
it should have been an issue to the Court, instead of the country.